DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s amendment filed 2/3/2021 has been entered. The claim 3 has been amended. The claims 1-8 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
In Remarks, applicant misinterpreted Tayama’s teaching and relied upon Tayama’s other embodiments without acknowledging the embodiment relied by the examiner. The travel route 44” in FIG. 14A is actually followed by the vehicle 40 in at least one key embodiment, as opposed to unscheduled travel course disclosed in other embodiments of Tayama. 
The examiner relied upon the Tayama’s relevant disclosures as applicant argued with respect to some other irrelevant disclosures of Tayama. 

Applicant must have specifically interpreted applicant’s own claim invention without regards to the disclosures at FIGS. 7-8 of applicant’s specification. 
Tayama teaches at FIG. 14A and related disclosures the claim invention in the same manner as applicant’s specification. 
When Tayama’s vehicle 40 actually follows the travel route 44” in FIG. 4A, it means that the vehicle 40 is now steered along the travel route 44”. Each instantaneous steering angle along the travel route 44” meets the claimed current steering angle. Accordingly, applicant’s arguments are irrelevant as applicant pointed to other embodiments of Tayama without addressing the embodiment of Tayama relied upon by the examiner. 
Applicant alleged with respect Tayama that “Tayama’s virtual images not based on current steering angle.” Applicant misinterpreted Tayama without acknowledging a relevant alternative embodiment of Tayama. 
The examiner asserts that the disclosures at Paragraph 0112-0113 in relation to FIGS. 13A-13D also apply to each instantaneous steering angle of the vehicle 40 at a position of the travel route 44” as shown in the FIGS. 14A-14C. The examiner maps one particular instantaneous steering angle to the claimed steering angle. The examiner relied upon Tayama’s embodiment that the own vehicle 40 is caused to actually travel as following the travel course 44/44’ which also applies to the travel course 44” according to the disclosure at Paragraph 0115 in relation to FIG. 14A. FIG. 14A clearly shows that the virtual image 46” represents a state of the vehicle at a position where the vehicle would travel by maintaining a current/instantaneous steering angle when the vehicle 40 actually follows the travel course 44” and after the driver selects the unscheduled travel lane 44” and when a steering operation is performed by the driver. When the travel course 44” is actually followed by the vehicle 40, the unscheduled travel lane 44” is now the travel lane 44” actually travelled by the vehicle 40 as Tayama clearly teaches at Paragraph 0113 that the own vehicle is displayed to gradually approach the virtual images. 

Accordingly, at least one instantaneous steering angle at a position of the virtual vehicle 46” along the travel route 44” meets the claimed current steering angle when the steering is performed by the driver during acceleration when the quasi-autonomous driving is performed wherein the driver performs a series of steering operations during acceleration of the vehicle so as to pass the obstacle vehicle. 
FIG. 14A shows one steering angle where the steering operation is performed in relation to the lane change where the own vehicle 40 actually travel as following the travel course 44” and subsequently gradually approaches each of the virtual images 46” in FIGS. 4B-4C. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operations and (a series of) steering operations are performed. When a steering operation is performed on the vehicle 40 at the intersection point between the travel course 44” and the travel course 37’, the vehicle 40 is no longer travels 
Tayama teaches in one embodiment that the vehicle 40 actually travels along the unscheduled travel course 44” requested by the driver as opposed to traveling on the straight travel course 37’ alleged by the applicant. 
Tayama teaches at Paragraph 0056 that Level 1 is called a safe driving assisting system with which any of accelerating, steering and braking is performed by an automobile. Level 2 is called a quasi-automated-driving system with which a plurality of operations among steering is performed by an automobile and at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane changes is selected by the driver. 
Tayama thus teaches an embodiment that the steering operation is performed by the driver when the lane change is selected by the driver in a quasi-automated-driving system. 
Tayama teaches at Paragraph 0111 that the symbol image may be displayed respectively for appropriate periods of time and at Paragraph 0112-0113 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44, 44’ displayed at the time when lane change starts….the own vehicle is displayed to gradually approach the virtual images and the virtual images can be erased to be absorbed into the respective screens. Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed…..for a certain period of time from starting of lane change with automated driving. It is clearly shown based on Paragraph 0112-0113 and Paragraph 0115 and FIG. 14A that Tayama teaches causing a state of the vehicle 40 following the travel course 44” after the driver selects an unscheduled travel course 44” and the steering operation is performed by maintaining a current instantaneous steering angle that represents a driver’s current intended traveling direction of the vehicle 40.
It is clear that Tayama teaches in one embodiment that the own vehicle 40 actually follows the travel course of the symbol images in relation to FIG. 14A. 
Tayama teaches at Paragraph 0116 that the arrow of the symbol image 44” starts from a front end of the picture image 40 of the own vehicle and is curved along a trajectory on which the own vehicle is previously noticed to travel with automated driving. Tayama teaches at FIG. 16A that the virtual image 46” being displayed on the peripheral image 39 together with the own vehicle image 40, the virtual vehicle image 46” representing in the overhead mode, a state of the vehicle at a position where the vehicle would travel by maintaining a current steering angle 44” in FIG. 14A from the front end of the picture image 40. 
The FIGS. 14A in relation to disclosures relating to FIG. 12A and FIG. 13A has an alternative embodiment that the vehicle 40 actually travels as following the travel course of the symbol image 44” at the time when lane change starts. This is in direct contrast with applicant’s allegation that the vehicle 40 is steering straight in each figures. However, the examiner relied upon the embodiment that the vehicle 40 is actually steering at the travel course 44” as opposed to the straight lane 37’ in FIG. 14A. 
Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed…..for a certain period of time from starting of lane change with automated driving and at Paragraph 0112 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44 or 44’ displayed at the time when lane change starts. 

Even if the vehicle 40 actually travels along the travel course 44” in a complete autonomous driving mode, the travel course 44” is selected by the driver and each instantaneous steering angle along the travel course 44” represents the driver’s current intended traveling direction of the vehicle. Moreover, the vehicle 40 operates in the quasi-autonomous driving mode where the driver performs each instantaneous steering during the required accelerations to pass the other vehicle ahead of the vehicle 40. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tayama et al. US-PGPUB No. 2018/0058879 (hereinafter Tayama). 

Re Claim 1: 
Tayama teaches a periphery monitoring device comprising:  
A display (e.g., the vehicle image display system 1 of Paragraph 0069); 
At least one hardware processor configured to implement (e.g., Tayama Paragraph 0067 CPU executes a program stored in the ROM): 

Tayama teaches at FIG. 14A displaying the vehicle image 40 and the virtual vehicle image 46” on the peripheral image 39. 
Tayama at Paragraph 0073 that the center auxiliary display area 32c may be used for projecting a processed image of a target detected by the radar sensor 20 at the rear of the automobile 14, a picture taken by the center rear camera and at Paragraph 0089 that a second display device 4 displays in real time a moving image of scenery 39 in front of the own vehicle taken by the front cameras 16 at the behavior display area 35a of the monitor device 24). 
a controller configured to cause a virtual vehicle image to be displayed on the peripheral image together with the vehicle image, the virtual vehicle image representing, in the overhead mode, a state of the vehicle at a position where the vehicle would travel by maintaining a current steering angle that represents a driver’s current intended traveling direction of the vehicle (
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operations and steering operations are performed. Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane changes is selected by the driver. 
Tayama teaches at FIG. 14A in one embodiment that causing a virtual vehicle 46” to be displayed on the peripheral image (scenery 39) together with the vehicle image 40, the virtual vehicle image 46” representing, in the overhead mode, a state of the vehicle at a position where the vehicle would travel along the symbol 44” from starting of lane changes with the steering direction following the travel course defined by 44” that represent a driver’s current intended traveling direction of the vehicle. 
The examiner asserts that the disclosures at Paragraph 0112-0113 in relation to FIGS. 13A-13D also apply to the FIGS. 14A-14C. The examiner maps each of the instantaneous steering angles to the claimed steering angle. The examiner relied upon Tayama’s embodiment that the own vehicle is caused to actually travel as following the travel course 44/44’ which also applies to the travel course 44”. 
FIG. 14A shows one steering angle where the steering operation is performed in relation to the lane change. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operations and steering operations are performed. 
However, Tayama teaches in one embodiment that the vehicle 40 actually travels along the unscheduled travel course 44” requested by the driver as opposed to traveling on the scheduled straight travel course 37’ alleged by the applicant. 
Tayama teaches at Paragraph 0111 that the symbol image may be displayed respectively for appropriate periods of time and at Paragraph 0112-0113 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44, 44’ displayed at the time when lane change starts….the own vehicle is displayed to gradually approach the virtual images and the virtual images can be erased to be absorbed into the respective screens. 
Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed….for a certain period of time from starting of lane change with automated driving and at Paragraph 0112 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44 or 44’ displayed at the time when lane change starts. 
Tayama teaches at FIGS. 14A-14C and Paragraph 0117-0118 that a virtual vehicle of the own vehicle that performs lane change is displayed as a moving image of a virtual image so that the virtual vehicle of the own vehicle travels on the arrow of the symbol image indicating the travel course for lane change).

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the controller causes the virtual vehicle image to be displayed such that the virtual vehicle image travels away from the vehicle image in a direction corresponding to the current steering angle of the vehicle from a superimposed position of the virtual vehicle image and the vehicle image.
However, Tayama shows at FIGS. 14A-14C that the controller causes the virtual vehicle image 46” to be displayed in 35a such that the virtual vehicle image 46” travels away from the vehicle image 40 in a direction corresponding to the current steering angle 44” of the vehicle from a superimposed position of the virtual vehicle image 46” and the vehicle image 40. 
Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed at least during the prior notice is displayed and for a certain period of time from starting of lane change with automated driving and at Paragraph 0112 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44 or 44’ displayed at the time when lane change starts. 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the controller changes orientation of the virtual vehicle image with respect to the vehicle image so as to correspond to orientation of the vehicle traveling at the current steering angle while causing the virtual vehicle image and the vehicle image to be displayed at respective superimposed positions.
Tayama further teaches at FIGS. 14A-14C the claim limitation that the controller changes orientation of the virtual vehicle image 46” with respect to the vehicle image 40 so as to correspond to orientation 44” of the vehicle 40 traveling at the current steering angle while causing the virtual vehicle image 46” and the vehicle image 40 to be displayed at respective superimposed positions. 
Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed at least during the prior notice is displayed and for a certain period of time from starting of lane change with automated driving and at Paragraph 0112 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44 or 44’ displayed at the time when lane change starts. 

Re Claim 4: 
The claim encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the acquirer acquires positional information indicating a position 
Tayama teaches at FIGS. 14A-14C in view of the disclosure at FIGS. 12A-12D and FIGS. 13A-13D that before contacting/colliding the front vehicle the camera acquires positional information indicating a position of a front vehicle to watch for, and the controller sets a display stop position where the virtual vehicle image 46”is displayed at the display position before the position of the vehicle image 40 is turned by a steering angle from the scheduled travel course 37” to the unscheduled travel course 46” at the display position in accordance with the position of the front vehicle to watch for. 

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the controller sets a display mode of the virtual vehicle image in accordance with a distance to the object to watch for. 
Tayama teaches at FIGS. 14A-14C that the controller sets a display mode 461”, 462” and 463” of the virtual vehicle image 46” in accordance with a distance to the front vehicle to watch for and before contacting/colliding the front vehicle the virtual vehicle image 46”is displayed at the display position before the position of the vehicle image 40 is turned by a steering angle from the scheduled travel course 37” to the unscheduled travel course 46” at the display position. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that after start of traveling of the vehicle, the controller causes the virtual vehicle image to be displayed. 

Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed at least during the prior notice is displayed and for a certain period of time from starting of lane change with automated driving and at Paragraph 0112 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44 or 44’ displayed at the time when lane change starts. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tayama et al. US-PGPUB No. 2018/0058879 (hereinafter Tayama) in view of Singh et al. US-PGPUB No. 2016/0052548 (hereinafter Singh) and Zhang et al. US-PGPUB No. 2017/0341583 (hereinafter Zhang). 

Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the acquirer acquires a coupling state of a towed vehicle towed by the vehicle with respect to the vehicle, and the controller causes the virtual vehicle image to be displayed on the peripheral image together with a coupling image representing the coupling state of the towed vehicle.
However, Zhang/Singh teaches the claim limitation that the acquirer acquires a coupling state of a towed vehicle towed by the vehicle with respect to the vehicle, and the controller 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have monitored the coupling state of a towed vehicle together with monitoring the periphery of the vehicle to have further displayed the coupling image of the towed vehicle. One of the ordinary skill in the art would have been motivated to have provided a display to monitor the coupling state of the towed vehicle. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tayama et al. US-PGPUB No. 2018/0058879 (hereinafter Tayama) in view of Yumiba et al. US-PGPUB No. 2011/0025848 (hereinafter Yumiba); Mimura et al. US-PGPUB No. 2019/0271985 (hereinafter Mimura). 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that when the current steering angle of the vehicle corresponds to a steering neutral position, the controller causes the virtual vehicle image not to be displayed. 
Mimura FIGS. 8-9 as applied to Yumiba FIGS. 9A-9E teaches the claim limitation: that when the current steering angle of the vehicle corresponds to a steering neutral position, the controller causes the virtual vehicle image not to be displayed. 
Mimura teaches at FIG. 9 causing a virtual vehicle image 350 to be displayed on the peripheral image 330-2 together with the vehicle image M, the virtual vehicle image 350 
Yumiba further teaches at FIG. 5A that when the current steering angle of the vehicle corresponds to a steering neutral position, the controller causes the virtual vehicle image not to be displayed.  
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have combined Mimura/Yumiba’s teaching of overlaying the virtual vehicle image with the vehicle image to have modified the vehicle image display system of Tayama to have provided overlaid virtual vehicle image to have indicated the traveling/steering direction/orientation of the vehicle before and after the maneuvering of the steering wheel. One of the ordinary skill would have been motivated to have provided a steering direction/orientation/angle state indicator of the vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIN CHENG WANG/Primary Examiner, Art Unit 2613